Case 2:18-cv-05399-AB Document1 Filed 12/14/18 Page 1 of 19

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Law Offices of Bruce J. Chasan, LLC
1500 JFK Boulevard, Suite 312
Philadelphia, PA 19102
Bruce J. Chasan, Esq. Civil Action No. 2018-cv-
1500 JFK Boulevard, Suite 312
Philadelphia, PA 19102

Plaintiffs
vs.

Pierce Bainbridge Beck Price &
Hecht, LLP

600 Wilshire Boulevard, Suite 500

Los Angeles, CA 90017

John M. Pierce, Esq.

c/o Pierce Bainbridge Trial Lawyers
600 Wilshire Boulevard, Suite 500
Los Angeles, CA 90017

Defendants

 

 

COMPLAINT
1. Nature of Action: This action is brought in federal court based
on diversity of citizenship and an amount in controversy greater than
$75,000.00, exclusive of interest and costs. Plaintiffs seek specific
performance of a settlement that was intended to avoid litigation regarding
the Plaintiffs’ claims for attorney’s fees from Defendants stemming from
Plaintiffs’ representation of Lenwood Hamilton in the case of Lenwood

Hamilton, a/k/a Hard Rock or Skip Hamilton v. Lester Speight, Epic Games,

1
Case 2:18-cv-05399-AB Document1 Filed 12/14/18 Page 2 of 19

Inc., Microsoft, Inc., Microsoft Studios, and The Coalition, a division or

subsidiary of Microsoft, Inc., No. 17-cv-0169-AB. Alternatively, this is an

action for breach of contract to settle and pay a sum of $160,000.00.
PARTIES

2. Law Offices of Bruce J. Chasan, LLC (“BJC Law”) is a
Pennsylvania limited liability company organized in 2012. BJC Law has
offices at 1500 JFK Boulevard, Suite 312, Philadelphia, PA 19102.

3. Bruce J. Chasan, Esq. (“Chasan”) is an attorney at law licensed
in Pennsylvania since 1979, and a resident of Pennsylvania. Chasan was
first admitted to the bar in Massachusetts in 1972. Chasan is the sole
member of BJC Law and has offices at 1500 JFK Boulevard, Suite 312,
Philadelphia, PA 19102.

4. Pierce Bainbridge Beck Price & Hecht, LLP (“PBBPH Law”) is a
California limited liability partnership, formed in 2018. PBBPH Law has its
main offices at 600 Wilshire Boulevard, Suite 500, Los Angeles, CA 90017.

5. John M. Pierce, Esq. (“Pierce”) is the managing partner of PBBPH
Law and has offices at 600 Wilshire Boulevard, Suite 500, Los Angeles, CA

90017. Pierce is a resident of California.
FACTUAL BACKGROUND

6. On or about Dec. 31, 2016, Lenwood Hamilton engaged the Law
Offices of Bruce J. Chasan, LLC to represent him in a civil action pertaining

to Hamilton’s right of publicity and related claims against Epic Games, Inc.,

2
Case 2:18-cv-05399-AB Document1 Filed 12/14/18 Page 3 of 19

Lester Speight, and Microsoft Corporation (named as “Microsoft, Inc.” in the
later-filed Complaint), including certain divisions and subsidiaries of
Microsoft Corporation, regarding the alleged use of Hamilton’s likeness and
voice in the Gears of War videogame series, and on that date Hamilton
signed an Engagement Letter provided by BJC Law.

7. The Engagement Letter signed by Hamilton on or about Dec. 31,
2016 provided numerous terms including, inter alia, that the representation
would be handled as a contingent fee matter, but if Hamilton terminated the
representation, he would be liable for hourly attorney’s fees on a quantum
meruit basis at a $450 hourly rate. The Engagement Letter also provided
that Hamilton was responsible to pay and fund all costs and expenses of the
litigation.

8. On January 11, 2017, Attorney Chasan, and BIC Law filed a civil
action complaint in the U.S. District Court for the Eastern District of
Pennsylvania, Lenwood Hamilton v. Lester Speight, et al., No. 2017-cv-
0169-AB, to assert Hamilton’s right of publicity claims.

9. Attorney Chasan filed an Amended Complaint for Hamilton on or
about Feb. 14, 2017, and a Second Amended Complaint on or about April
14, 2017.

10. Attorney Chasan responded to motions to dismiss the Amended
Complaint and the Second Amended Complaint, and on December 18, 2017,

the court denied the motion to dismiss the Second Amended Complaint.
Case 2:18-cv-05399-AB Document 1 Filed 12/14/18 Page 4 of 19

11. Attorney Chasan framed and served discovery to defendants
Speight, Epic Games and Microsoft.

12. Attorney Chasan worked cooperatively with counsel for Speight,
Epic Games and Microsoft to craft a suitable stipulated Confidentiality Order
for submission to the court for approval and entry on the docket.

13. Attorney Chasan worked with Hamilton to craft objections and
responses to discovery requests served to Hamilton by Speight, Epic Games
and Microsoft.

14. Hamilton lacked resources to finance the litigation of his case or
pay Chasan’s customary hourly rate. Indeed, notwithstanding his
agreement to fund the litigation, as stated in the Engagement Letter with
BJC Law, Hamilton was and is impecunious vis-a-vis financing any federal
court litigation, let alone his “right of publicity” case against the likes of Epic
Games and Microsoft.

15. Hamilton had provided Chasan and BJC Law with a rather de
minimis amount to file the complaint and handle initial litigation expenses,
but this sum was soon exhausted and he had no funds to pay for depositions
or expert witnesses.

16. Attorney Chasan solicited numerous third-party litigation
funding companies on behalf of Hamilton to secure funding for the

presentation of Hamilton’s case.
Case 2:18-cv-05399-AB Document1 Filed 12/14/18 Page 5 of 19

17. In about mid-March 2018, Attorney Chasan was introduced to
Attorney Pierce as someone who might be able to co-counsel with Chasan
and bring financing to pay the expenses of Hamilton’s case. Chasan and
Pierce were complete strangers before this introduction.

18. Chasan proposed to Pierce that if Pierce could provide funding
for Hamilton’s right of publicity case, and assist in the litigation, he [Chasan]
would split any recovery of a contingent fee with Pierce’s law firm on a 50-
50 basis.

19. Chasan arranged for Hamilton to meet with Pierce and himself
on March 20, 2018 at the premises of BJC Law in in Philadelphia, PA to
discuss joint representation and financing the litigation.

20. Hamilton had had no prior contact with Pierce before the March
20, 2018 meeting at the premises of BJC Law. Pierce and Hamilton were
also strangers to one another.

21. On or about March 27, 2018, Hamilton terminated the
representation of Chasan and BJC Law and retained Pierce and Pierce’s law
firm, PBBPH Law.

22. Hamilton terminated Chasan without payment of any accrued
hourly fees based on quantum meruit, and he had no resources to pay
anything.

23. Onor about March 28, 2018, Chasan brought to Pierce’s

attention via email that Hamilton was liable to BJC Law for attorney’s fees,
Case 2:18-cv-05399-AB Document1 Filed 12/14/18 Page 6 of 19

which amounted to approximately $320,000 based on hourly billing, and
Chasan requested payment from PBBPH Law.

24. On April 27, 2018, Chasan informed Pierce via email that
because neither Hamilton nor anyone else had paid Hamilton’s accrued legal
fees to BJC Law, Chasan and BJC Law would seek recourse by filing a lawsuit
against Pierce and PBBPH Law (but not Hamilton).

25. On April 30, 2018, Pierce sent Chasan an email with a
sledgehammer threat, stating: “This e-mail is to advise you that Skip
Hamilton has now authorized Pierce Bainbridge to file, on his behalf, a multi-
million dollar, eight-figure legal malpractice action against you. Before any
lawsuits are filed on either side, I am reaching out to you in an effort to
calmly, amicably, and in good faith attempt to work this out. If we are
unable to do so, you can expect that Pierce Bainbridge will file Skip
Hamilton's malpractice complaint against you, and we anticipate
representing him throughout the case.”

26. On May 1, 2018, via a detailed email, Pierce initiated settlement
negotiations with Chasan to resolve the dispute over payment of attorney’s
fees, and Pierce proposed terms that he urged be accepted, and the
disputants thereafter could provide mutual releases. Chasan responded via
email that same day stating he would hold off filing a complaint in order to

consider Pierce’s proposal.
Case 2:18-cv-05399-AB Document1 Filed 12/14/18 Page 7 of 19

27. In view of Pierce’s settlement overture, Chasan and BJC Law
refrained from filing suit and engaged with Pierce over a period of more than
four months in exchanging settlement proposals, which extended to
September 15, 2018. All such settlement communications were conducted
via email, often with attached memos and letters.

28. On at least three occasions between May 1, 2018 and September
15, 2018, Pierce repeated his threat the bring a malpractice action against
Chasan on Hamilton’s behalf, and in a letter to Chasan dated July 25, 2018,
he stated: “We are hereby advising you, separate and apart from any
settlement discussions, that prior to your filing any complaint against our
law firm, you owe a duty to inform your malpractice carrier that ... our law
firm has communicated to you that it will be filing cross-complaint(s) against
you and your law firm on behalf of our law firm and/or on behalf of our client
[Hamilton], whereby we will be making eight-figure damage requests.”

29. On September 15, 2018, Chasan and BJC Law reached
agreement on settlement terms with PBBPH Law, as explained in the next
two paragraphs.

30. On September 10, 2018, Pierce, via email, communicated to
Chasan two “final offers” as follows, both conditioned upon getting Lenwood
“Skip” Hamilton’s approval:

My first offer is the full $160,000 — the same amount that you

were willing to accept from a $400,000 [hypothetical] settlement

in March of this year [of Hamilton’s right of publicity case]. There

would be no further payment to you of any kind for any reason

7
Case 2:18-cv-05399-AB Document 1 Filed 12/14/18 Page 8 of 19

from our law firm or from Skip, regardless of the outcome of the
case.

My second offer is $110,000 upfront with no 4% contingency
fee, but with the balance of the $319,000 paid to you exclusively
from the first net proceeds recovered from all defendants [in
Hamilton’s right of publicity case], whereby “net proceeds”
means gross recovery minus all of our law firm’s costs and
expenses (but not including legal fees incurred by our law firm’s
attorneys) in prosecuting the case.

The bracketed text statements in the above quotation have been inserted to
give context to Pierce’s two offers.

31. On September 15, 2018, Chasan replied to Pierce’s 9/10/2018
email, stating as follows:

We have a settlement. I am accepting your first offer
listed below, i.e. the full $160,000 with no further payment by
you or your law firm or by Skip Hamilton, regardless of the
outcome of the case.

We should be able to accomplish this speedily. The
Mutual Release is simple in concept: In consideration of
payment of $160,000, Law Offices of Bruce J. Chasan, LLC and
Bruce J. Chasan release all claims against John Pierce, the Pierce
Bainbridge law firm, and Lenwood Hamilton. Also, you and
Pierce Bainbridge and Lenwood Hamilton release all claims
against Law Offices of Bruce J. Chasan, LLC and Bruce J. Chasan,
Esq.

Skip should readily accept this, as it reduces his quantum
meruit liability by at least half.

Do you want to draft the mutual releases? I believe this
would be a relatively short document, just a couple of pages. No
claims are reserved. I expect we can get it done within a week,
and payment can be made promptly. Please advise.

Good luck with the case.
Case 2:18-cv-05399-AB Document1 Filed 12/14/18 Page 9 of 19

32. Pierce replied on 9/15/2018 to Chasan’s 9/15/2018 email, and
copied his partners Jim Bainbridge and Carolynn Beck, stating:

Thanks Bruce. I am swamped with travel next 10 days or so.
Carolynn/Jim, please work with Bruce to wrap this up swiftly.

33. Chasan did not hear from Bainbridge or Beck right away, so on
9/20/2018, he drafted a document entitled “Settlement Agreement and
Mutual Release” (a true copy of which is attached as Exh. A), and emailed it
to Pierce, Bainbridge and Beck.

34. The draft “Settlement Agreement and Mutual Release” document
(Exh. A) included standard terms typically found in nearly all settlement
agreements, including, inter alia: no admission of liability; non-
disparagement; signatures acceptable in counterparts; no modification
unless in writing by all parties; all parties had advice of counsel; severability
of any invalid or unenforceable term; an integration clause; and a statement
that the signatories intend to be legally bound. These standard terms have
never been in dispute.

35. Later, on 9/20/2018, Bainbridge, after a brief review, emailed
Chasan (with copies to Pierce and Beck), with the following initial comments:

In general it looks good, but there are a few points of

clarification that will be needed. For example, on page 4,

paragraph 1, I suggest that it read something like the following

to provide the normal protections that are afforded ina

settlement agreement that contains mutual releases:

1. Payment. Lenwood Hamilton and Pierce Bainbridge

Beck Price & Hecht, LLP, or either of them, singly or in

combination, shall pay The Law Offices of Bruce J. Chasan, LLC

9
Case 2:18-cv-05399-AB Document1 Filed 12/14/18 Page 10 of 19

the sum of One Hundred Sixty Thousand Dollars ($160,000.00)
in full satisfaction of any and all claims of any nature against
Lenwood Hamilton, Pierce Bainbridge Beck Price & Hecht, LLP
and any of its employees, attorneys, Associates, Co-Counsel,
Partners, including its Managing Partner, John M. Pierce, and any
of its accountants, bookkeepers or independent contractors, that
could be asserted by The Law Offices of Bruce J. Chasan, LLC
and Bruce J. Chasan, Esq. against any of them, whether or not
any such claims arise out of Attorney Chasan's representation of
Hamilton in the case of Lenwood Hamilton v. Lester Speight, et
al., Case Number 2017-cv-0169-AB filed in the U.S. District
Court for the Eastern District of Pennsylvania.

36. On 9/22/2018, Chasan emailed a message to Messrs. Bainbridge
and Pierce and Ms. Beck stating that he was “okay” with Bainbridge’s
modification of paragraph 1 (Payment).

37. Thereafter, more than three weeks passed without any further
comments on the draft Settlement Agreement and Mutual Release from
Bainbridge, Pierce or Beck.

38. On 10/17/2018, Chasan sent an email to Pierce, Bainbridge and
Beck, stating:

I have taken the liberty of revising the Settlement

Agreement and Mutual Release by substituting the paragraph 1

that Jim drafted on September 20 for the original text I had for

paragraph 1. So here is the revision. The only change is the

substitution of paragraph 1 with Jim’s text.
Not having heard anything else, I assume that you, Jim

and Carolynn have no more changes. Hence, also attached is a

PDF of the Settlement Agreement and Mutual Release which I

have signed today for myself and for my LLC before a notary.

The only thing left is for you to sign for yourself and the

firm, and for Skip to sign, get it notarized, and make payment of
the funds within 14 days from today, i.e., by October 31, 2018.

10
Case 2:18-cv-05399-AB Document1 Filed 12/14/18 Page 11 of 19

A true copy of the revised draft Settlement Agreement and Mutual Release
that Chasan signed on 10/17/2018, and sent to Pierce, Bainbridge and Beck,
is attached as Exh. B.

39. On 10/30/2018, Bainbridge sent Chasan an email stating: “I am
attaching a draft of the final copy of the Settlement Agreement that John
[Pierce] has given the green light on for execution by Skip, him and you. If
you have any changes on this, it will require going back to John and Skip.”
The unsigned Settlement Agreement forwarded by Bainbridge is attached as
Exh. C.

40. Chasan sent a reply email to Bainbridge on 10/30/2018 stating
that the unsigned Settlement Agreement that Bainbridge had sent (Exh. C)
included material modifications that Chasan could not accept. In particular,
it was no longer a “mutual release” because, as written by PBBPH LAW
(especially the Title and paragraph 4), Chasan and BJC Law were releasing
Pierce, PBBPH Law, and Hamilton, and Pierce and PBBPH Law were releasing
Chasan and BJC Law, but Hamilton was not releasing Chasan or BJC Law.

41. Based on previous email exchanges, it was understood that
Hamilton believes he has potential claims against Chasan and BJC Law for
professional malpractice and/or breach of fiduciary duty. Evidently,
Hamilton was not willing to release his potential malpractice claims. Chasan

had not expected that Hamilton would balk at signing a release.

11
Case 2:18-cv-05399-AB Document1 Filed 12/14/18 Page 12 of 19

42. By virtue of the unsigned Settlement Agreement (Exh. C) that
Bainbridge sent to Chasan on 10/30/2018, PBBPH Law was signaling its view
that a mutual release executed by Hamilton was not essential or material to
the proposed settlement.

43. Chasan believes that any claim against him by Hamilton for
professional malpractice would be unfounded and meritless, and he had so
advised Bainbridge, Pierce and PBBPH Law prior to 10/30/2018.

44. Chasan’s 10/30/2018 email to Bainbridge also stated that
changes to paragraph 5 (non-disparagement) and paragraph 7 (warranties)
in the proposed revised Settlement Agreement (Exh. C) had removed
Hamilton from the non-disparagement and warranties obligations, and these
modifications also were not acceptable.

45. Chasan’s 10/30/2018 email to Bainbridge also objected to the
modification to paragraph 14 of the proposed revised Settlement Agreement
(Exh. C) pertaining to Governing Law, Jurisdiction and Venue, because, as
revised, it would require Chasan and BJC Law to sue in California to enforce
the settlement in the event of non-payment of the $160,000.00
consideration.

46. On 10/30/2018, Bainbridge emailed a reply to Chasan’s
10/30/2018 email stating, inter alia, that (1) PBBPH Law could make
provision for Chasan and BJC Law to sue in Pennsylvania if the $160,000.00

consideration was not paid; (2) he would endeavor to modify the terms

12
Case 2:18-cv-05399-AB Document1 Filed 12/14/18 Page 13 of 19

regarding non-disparagement and warranties to be more acceptable to
Chasan and BJC Law; and (3) despite Hamilton’s unwillingness to release
malpractice claims against Chasan and BJC Law, “I am attempting to move
this along so that we do not get hung up on what you claim is a ‘nonsensical’
contingency [i.e., Hamilton’s threatened malpractice case].”

47, Between 10/30/2018 and 11/16/2018, Chasan and Bainbridge
had numerous email exchanges and suggestions attempting to bridge the
gap regarding Hamilton’s unwillingness to sign a release of any malpractice
claims he might have against Chasan and BJC Law.

48. On 11/8/2018, Bainbridge emailed to Chasan a proposed revised
“Settlement Agreement and Mutual Releases” document which included,
inter alia, changes to paragraph 14 to permit Chasan and BJC law to sue in
Philadelphia if the $160,000.00 consideration was not paid as promised.
Pertinent text from pp. 7-8 of this proposed revised draft agreement,
including paragraph 14, are excerpted and attached as Exh. D. In other
respects, this revised draft was still in flux in that it was uncertain whether
changes pertaining to a release by Hamilton could or would be finalized.

49. On 11/15/2018, Pierce emailed Chasan advising that Hamilton
would not sign a mutual release, so it appeared the settlement had fallen
through. His email stated that Jim [Bainbridge] would provide more detail.

50. Later, also on 11/15/2018, Bainbridge sent Chasan an email with

a detailed explanation of Hamilton’s claim for alleged breach of fiduciary

13
Case 2:18-cv-05399-AB Document1 Filed 12/14/18 Page 14 of 19

duty on Chasan’s part. This was the first explanation by PBBPH Law of the
basis for the “breach of fiduciary duty” allegation.

51. On ii/i6/2018, Chasan sent Bainbridge a memo and a mark-up
of the Settlement Agreement that Bainbridge had sent on 10/30/2018 (Exh.
C). This mark-up is attached as Exh. E. In this proposed revised
Settlement Agreement (Exh. E), Chasan and BJC Law acceded to Hamilton’s
insistence on not signing a release, and simply dealt with it by removing
Hamilton as a signatory to the Settlement Agreement. As such, Hamilton
would still receive a release from Chasan and BIC Law, as a third-party
beneficiary, without having to give a release of his own, and Chasan and BJC
Law would take the risk of any malpractice (or breach of fiduciary duty) case
that Hamilton might later assert against them.

52. As explained in the memo that Chasan sent Bainbridge on
11/16/2018, Hamilton was not an essential or necessary party to the
proposed Settlement Agreement (Exh. E), as he was not surrendering any
rights:

For reasons which I will elaborate on below, I am

proposing a modification of the “Settlement Agreement” you

sent me on October 30, 2018, with material inserted from the

proposed agreement that you sent on November 8, 2018. See

attached PDF of your October 30 draft with my handwritten

notations [excerpted in Exh. E]. Here are the essential

particulars:

1. In exchange for the $160,000 payment, I release

Skip and the Pierce Bainbridge Parties. (Since the only claim I
have against Skip is for payment of legal fees, he is released

14
Case 2:18-cv-05399-AB Document1 Filed 12/14/18 Page 15 of 19

from any and all claims for fees above the $160,000, which
PBBPH Law would pay.)

2. Pierce Bainbridge Parties release the Chasan Parties
as you proposed.

3. Skip does not release anything or anyone. (He
retains the theoretical right to sue me for malpractice. I
consider any such claims meritless and frivolous.)

4. Skip is not a party to the Settlement Agreement.
(He doesn’t have to be; he’s not a party in my contemplated
lawsuit. But he is a third-party beneficiary of the release that I
would give.)

5. The provision on Jurisdiction and Venue incorporates
the term that the Chasan Parties can sue the Pierce Bainbridge
Parties in PA if the $160,000 is not paid as promised, as you
proposed in your November 8, 2018 draft.

I have concluded that the possibility of a malpractice case
against me brought by Skip is extremely remote..........

[T]he revised settlement proposal I am making today. ...
would resolve our dispute entirely without prejudicing Skip in
any way, shape or form. He gets a clear benefit. He does not
need to be a signatory. He does not give up any rights or
claims.

53. Chasan also explained in detail in the 11/16/2018 memo to

Bainbridge that he was not impressed with the allegation of “breach of

fiduciary duty,” and considered it baseless.

54. Pierce and PBBPH Law have not accepted the proposed amended

Settlement Agreement that Chasan sent on 11/16/2018, despite that it is a

non-material revision of what Attorney Bainbridge had previously drafted on

behalf of PBBPH Law.

15
Case 2:18-cv-05399-AB Document1 Filed 12/14/18 Page 16 of 19

JURISDICTION AND VENUE

55. Jurisdiction is based on 28 U.S.C. § 1332(a)(1) because all of
the Plaintiffs are Pennsylvania citizens, and none of the Defendants are
Pennsylvania citizens or residents, and the amount in controversy exceeds
$75,000.00, exclusive of interest and costs.

56. The Court has personal jurisdiction over PBBPH Law and Pierce
because they have voluntarily come to the Eastern District of Pennsylvania
to litigate Hamilton’s “right of publicity” case pending in this District, No. 17-
cv-0169-AB.

57. Venue is proper in the Eastern District of Pennsylvania pursuant
to 28 U.S.C. §§1391(b)(2) and (c)(2) because, among other things, the
contract between BJC Law and Lenwood Hamilton was made in Philadelphia,
Pennsylvania; Hamilton’s “right of publicity” lawsuit is pending in the Eastern
District of Pennsylvania, No. 2017-cv-0169-AB; Plaintiffs BJC Law and
Chasan maintain their principal place of business in this District; and Plaintiff
Chasan and Defendant Pierce had two meetings at the offices of BJC Law in
Philadelphia in March 2018, including one in which Hamilton was present.

COUNT I - SPECIFIC PERFORMANCE

58. All foregoing averments of this Complaint are incorporated
herein by reference and realleged as if fully set forth herein.

59. The essential elements of the agreement between PBBPH Law

and Pierce on the one hand, and Chasan and BJC Law on the other, are

16
Case 2:18-cv-05399-AB Document1 Filed 12/14/18 Page 17 of 19

contained in the proposed, revised Settlement Agreement sent by Chasan to
Bainbridge on 11/16/2018 (Exh. E), namely: (1) PBBPH Law pays BJC Law
$160,000.00 as expressly proposed by Pierce in his 9/10/2018 email; (2)
BJC Law and Chasan are not entitled to any additional payments regardless
of the outcome of Hamilton’s “right of publicity” case; (c) Chasan and BJC
Law, and Pierce and PBBPH Law, mutually release one another; and (d)
Hamilton is released of all further claims by Chasan and BJC Law, /.e.,
Hamilton is a third-party beneficiary of the Settlement Agreement.

60. Hamilton does not provide any release at all. This was first
proposed by Bainbridge and PBBPH Law on 10/30/2018, as it is clear that
PBBPH Law then believed and acted to effectuate the settlement without any
release by Hamilton. Chasan and BJC Law acceded to this proposal on
11/16/2018.

61. Since Hamilton is not a party to the contemplated lawsuit being
settled and released, it is not essential or necessary that he be a signatory
to the Settlement Agreement, especially since he is not surrendering any
rights or claims.

62. Pierce and PBBPH Law should not be permitted to rely on
Hamilton’s refusal to sign a release as a basis for avoiding the settlement
they proposed. Such conduct by Pierce and PBBPH Law amounts to bad

faith, as it is nothing more than a pretext or whim for avoiding the

17
Case 2:18-cv-05399-AB Document1 Filed 12/14/18 Page 18 of 19

settlement they proposed (by relying on an immaterial condition, /.e., that
Hamilton must approve the settlement).
COUNT II — BREACH OF CONTRACT

63. All foregoing averments of this Complaint are incorporated
herein by reference and realleged as if fully set forth herein.

64. Pierce and PBBPH Law on the one hand, and Chasan and BJC
Law on the other, reached agreement on 9/15/2018 to settle the dispute
and spare themselves litigation over attorney’s fees that Chasan and BJC
Law claim entitlement to for their representation of Hamilton in his “right of
publicity” case, and would pursue via litigation absent a settlement.

65. Pierce and PBBPH Law themselves proposed on 10/30/2018 that
Hamilton did not have to sign a release of Chasan and BJC Law, but
otherwise the settlement was fully operational. Chasan and BJC Law
accepted this modification on 11/16/2018.

66. Since Hamilton does not have to sign a release, he does not
need to be a signatory to the Settlement Agreement at all.

67. Hamilton is nonetheless a third-party beneficiary of the written
Settlement Agreement memorialized by Chasan and BJC Law on
11/16/2018.

68. Without justification, Pierce and PBBPH Law refuse to proceed
with the Settlement Agreement draft sent by Chasan on 11/16/2018, and

they are thus in breach of the settlement they themselves proposed by not

18
Case 2:18-cv-05399-AB Document1 Filed 12/14/18 Page 19 of 19

tendering the $160,000.00, and by not signing the draft Settlement
Agreement that is their own draftsmanship (except for the striking of
Hamilton’s name as a party to the Settlement Agreement, as Hamilton’s
signature is not essential or material).

WHEREFORE, after an appropriate hearing, Plaintiffs request the
Court to enter judgment for Plaintiffs for $160,000.00, finding Pierce and
PBBPH Law in breach of the settlement, and to mold the decision to add
statutory pre-judgment interest and statutory post-judgment interest, as
well as costs and expenses, and any other appropriate relief.

Respectfully submitted,

Bruce J. Chasan, oe (Atty LD. No. 29227)
1500 JFK Boulevard, Suite 312
Philadelphia, PA 19102

215-567-4400

 

Attorney for Plaintiffs

19
